DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2090" and "2050" have both been used to designate LF FORMAT in Fig. 2B as they are both connected to the box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S806.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S805.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one Fig. is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In Fig. 2B, #2055 is not pointing to the correct element.
Reference #40 for pixel beam is not present in Fig. 4. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities: on PGPUB:
In par. [0070], “module 150” should be “module 250” as in Fig. 2A.
In par. [0073], “camera 100” should be “camera 200” as in Fig. 2A.
In par. [0077], “light-field data processor 253” should be “light-field data processor 255” as in Fig. 2A.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 16 claims a digital file comprising data representative of a volume. A digital file is simply data and is non-statutory because it does not fall within at least one of the four categories of patent eligible subject matter. Claim 17 does not further limit Claim 16 to statutory subject matter and therefore also rejected under 35 U.S.C. 101 because it is still claiming a digital file. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10909704 in view of Baba (US 20170074780). Baba teaches lights rotating around a revolution axis of a pixel beam (Baba at least in Fig. 1 and par. [0025], teaches data is taken of a light source that is condensed to a beam by an aperture and then detected by a photo detector; [0029], teaches the system is implemented by a computer; par. [0030, 0033], teaches  based on where the light hits the detector after being polarized an azimuth angle is calculated, as shown by the rotation of the beam from the light source to the detector around the center of the specimen.)

Instant Application
US Patent No. 10909704

acquiring a first collection of rays of light and a second collection of rays of light, called generating rays, each generating ray of said collection of generating rays generates a surface of a pixel beam by rotating around a revolution axis of said pixel beam, the revolution axis of said pixel beam being a ray of light belonging to the first collection of rays of light;
computing intersection data defining intersections of a generating ray and the revolution axis of a given pixel beam with a plurality of given reference planes, said reference planes being parallel to one another and corresponding to different depths in the object space;
obtaining ray diagram parameters defining the graphical representation of the intersection data in a 2D ray diagram to provide data representative of said pixel beam.

12. An apparatus for generating data representative of a volume, in an object space of an optical acquisition system, occupied by a set of rays of light passing through a pupil of said optical acquisition system and a conjugate of at least one pixel of a sensor of said optical acquisition system said volume occupied by said set of rays of light being called a pixel beam, the apparatus comprising a processor configured to:
acquire a first collection of rays of light and a second collection of rays of light, called generating rays, each generating ray of said collection of generating rays generates a surface of a pixel beam by rotating around a revolution axis of said pixel beam, the revolution axis of said pixel beam being a ray of light belonging to the first collection of rays of light;
computing intersection data defining intersections of a generating ray and the 
obtain ray diagram parameters defining the graphical representation of the intersection data in a 2D ray diagram to provide data representative of said pixel beam.




acquiring a collection of rays of light, each rays of light of said collection being representative of a pixel beam, and at least a first parameter defining the conjugate of the at least one pixel;

obtaining intersection data defining intersections of a ray representative of the pixel beam with a plurality of given reference planes, said reference planes being parallel to one another and corresponding to different depths in the object space;
obtaining ray diagram parameters defining the graphical representation of the intersection data in a 2D ray diagram, and
associating said ray diagram parameters with the at least first parameter defining the conjugate of the at least one pixel to provide data representative of said pixel beam.

11. A device for generating data representative of a volume, in an object space of an optical acquisition system, occupied by a set of rays of light passing through a pupil of said optical acquisition system and a conjugate of at least one pixel of a sensor of said optical acquisition system said volume occupied by said set of rays of light being called a pixel beam, the device comprising a processor configured to:
acquire a collection of rays of light, each rays of light of said collection being representative of a pixel beam, and at least a first parameter defining the conjugate of the at least one pixel;

obtain intersection data defining intersections of a ray representative of the pixel beam with a plurality of given reference planes, said reference planes being parallel to one 

obtain ray diagram parameters defining the graphical representation of the intersection data in a 2D ray diagram, and
associate said ray diagram parameters with the at least first parameter defining the conjugate of the at least one pixel to provide data representative of said pixel beam.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9-10 and 13, the scope of the claimed invention is not clear. Each claim recites limitations “select, …, a generating ray generating the surface” while limitation “generating rays” is defined by “method for sorting a collection of rays of light”. It is unclear sorting a collection of rays of light” is the “generating rays” that used to “generate a surface” or “a collection of rays of light” is the “generating rays”. It is unclear on how “sorting a collection of rays of light” is “generating rays”. Applicant may consider amending the claim limitation to clearly define the scope of the claim invention.

Regarding claims 6 and 12, the scope of the claimed invention is not clear. Each claim recites limitations “acquiring a first collection of rays of light and a second collection of rays of light, called generating rays, each generating ray of said collection of generating rays generates a surface of a pixel beam”. The limitation “generating rays” is defined by “acquiring a first collection of rays of light and a second collection of rays of light”. It is unclear whether the “generating rays” is two collections of rays of light or it the acquiring process generating rays. It is unclear on how acquiring the collection of rays is generating rays. It is also unclear to what it really means for “each generating ray” or “first/second collection of rays of light” of said collection of generating rays (or collection(s) of rays of light) generates a surface of a pixel beam”. Also it is unclear whether “generating rays” or “first/second collection of rays of light” being different from the “set of rays of light” in the preamble. Applicant may consider amending the claim limitation to clearly define the scope of the claim invention.

Regarding claim 16, the scope of the claimed invention is not clear. The claim recites limitations “a ray diagram parameters defining a graphical representation in a 2D ray diagram of intersection data of a first ray of light, called a generating ray, and second ray of light, said generating ray generating a surface of a pixel beam by rotating around the other ray of light,…” while limitation “a generating ray” is defined by “a 2D ray diagram of intersection data of a first ray of light”. It is unclear whether the “intersection data of a first ray of light” with the “2D ray diagram” is the “generating ray” or the “first ray of light” is the “generating ray”. Also, It is unclear whether “the other ray of light“ is the “first ray of light “ or the “second ray of light”. Applicant may consider amending the claim limitation to clearly define the scope of the claim invention.

Regarding claim 14 recites “a device for providing metadata in accordance with claim 8”. It is unclear to what the metadata actually is provided by a device. There is multiple instances of data being generated in claim 8 and it is unclear which instance of data is being provided the metadata by a device. Appropriate corrections are required.

All dependent claims are also rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20170074780), in view of Ng (US 20070252074).
Regarding claim 1, Baba teaches: 
A computer implemented method for sorting a collection of rays of light, called generating rays, each generating ray of said collection generates, in an object space of an optical acquisition system, a surface of a volume occupied by a set of rays of light passing through a pupil of said optical acquisition system and a conjugate of at least one pixel of a sensor of said optical acquisition system, by rotating around a revolution axis of said volume, said volume occupied by said set of rays of light being called a pixel beam (Baba at least in Fig. 1 and par. [0025], teaches data is taken of a light source that is condensed to a beam by an aperture and then detected by a photo detector; [0029], teaches the system is implemented by a computer; par. [0030, 0033], teaches  based on where the light hits the detector after being polarized an azimuth angle is calculated, as shown by the rotation of the beam from the light source to the detector around the center of the specimen), the method comprising:
selecting, for at least one pixel beam, a generating ray generating the surface of said pixel beam which crosses a reference straight line, generating a collection of sorted generating rays comprising the selected generating ray.
On the other hand, Ng teaches selecting, for at least one pixel beam, a generating ray generating the surface of said pixel beam which crosses a reference straight line, generating a collection of sorted generating rays comprising the selected generating ray. (In light of the Specification PGPUB par. [0119], the reference straight line Δ is an optical axis of a main lens of the camera. Ng at least in par. [0066], teaches the main lens 110 is translated along its optical axis (as shown in FIG. 1, in a horizontal direction) to focus on a subject of interest at a desired depth “d” as exemplified between the main lens and an example imaging subject 105. By way of example, light rays from a single point on the subject 105 are shown for purposes of this discussion. These light rays are brought to a single convergence point at microlens 122 on the focal plane of the microlens array 120... [0079], each of the microlenses (e.g., in the array 1920 of FIG. 19D or similar) is tilted inwards so that their optical axes are all centered on the main lens aperture. This approach reduces aberrations in the images that form under microlenses towards the edges of the array... Ng at least in par. [0150], teaches light ray data is extracted from the processed and compressed data at block 350. This extraction involves, for example, detecting a bundle or set of light rays incident upon a particular photosensor in the photosensor array. Ray mapping data is retrieved at block 360 for the imaging arrangement in which the image data is captured. The ray-mapping data and the extracted light ray data is used to synthesize a re-sorted image at block 370. For example, the extraction, mapping and synthesis blocks 350-370 are selectively implemented by determining a bundle of light rays for 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to implement the sorting of rays in generating image from Ng with Baba’s light-field imaging system. The combination provides a benefit to correct for conditions such as lens aberrations in the imaging device that generates an image relatively free of characteristics relating to the aberrations or other condition (Ng [0150].)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397. The examiner can normally be reached Monday - Friday: 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC N DOAN/Examiner, Art Unit 2619